      Case 2:19-cv-02137-KHV-GEB Document 44 Filed 10/18/19 Page 1 of 3

                 CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


DAVID BEATY and DB SPORTS, LLC )
                               )
     Plaintiffs,               )
                               )
v.                             )                        No. 2:19-cv-02137-KHV-GEB
                               )
KANSAS ATHLETICS, INC.         )
                               )
     Defendant.                )
                               )

        CERTIFICATE OF SERVICE FOR KANSAS ATHLETICS, INC.’S FIRST
                 SUPPLEMENTAL RULE 26(a)(1) DISCLOSURES

       The undersigned certifies that on October 18, 2019 defendant Kansas Athletics, Inc.

served its first supplemental Rule 26(a)(1) disclosures on plaintiffs by serving a copy via email

on the following counsel of record for plaintiffs:

       James D. Griffin (KS # 12545)
       Brent N. Coverdale (KS # 18798)
       Scharnhorst Ast Kennard Griffin PC
       1100 Walnut, Suite 1950
       Kansas City, MO 64106
       Tel: (816) 268-9419
       jgriffin@sakg.com
       bcoverdale@sakg.com

       Michael P. Lyons
       Christopher J. Simmons
       Stephen Higdon
       Deans & Lyons, LLP
       325 N. Saint Paul St., Suite 1500
       Dallas, Texas 75201-3891
       Tel: (214) 965-8500
       Fax: (214) 965-8505
       mlyons@deanslyons.com
       csimmons@deanslyons.com
       shigdon@deanslyons.com




                                               1 of 3
Case 2:19-cv-02137-KHV-GEB Document 44 Filed 10/18/19 Page 2 of 3

        CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER




Dated: Oct. 18, 2019

                             Respectfully submitted,

                             BRYAN CAVE LEIGHTON PAISNER LLP

                             By: /s/ Timothy J. Davis
                             W. Perry Brandt (D. Kan. # 77842)
                             Timothy J. Davis (KS # 24901)
                             Sarah R. Holdmeyer (KS # 27584)
                             One Kansas City Place
                             1200 Main Street, Suite 3800
                             Kansas City, MO 64105
                             Tel.: 816-374-3200
                             Fax: 816-374-3300
                             perry.brandt@bclplaw.com
                             tim.davis@bclplaw.com
                             sarah.holdemeyer@bclplaw.com

                             Counsel for Kansas Athletics, Inc.




                              2 of 3
      Case 2:19-cv-02137-KHV-GEB Document 44 Filed 10/18/19 Page 3 of 3

                 CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 18, 2019, the foregoing was filed with

the Court’s electronic filing system, which will send electronic notice of this filing to the

following counsel of record:

       James D. Griffin (KS # 12545)
       Brent N. Coverdale (KS # 18798)
       Scharnhorst Ast Kennard Griffin PC
       1100 Walnut, Suite 1950
       Kansas City, MO 64106
       Tel: (816) 268-9419
       jgriffin@sakg.com
       bcoverdale@sakg.com

       Michael P. Lyons
       Christopher J. Simmons
       Stephen Higdon
       Deans & Lyons, LLP
       325 N. Saint Paul St., Suite 1500
       Dallas, Texas 75201-3891
       Tel: (214) 965-8500
       Fax: (214) 965-8505
       mlyons@deanslyons.com
       csimmons@deanslyons.com
       shigdon@deanslyons.com

       Counsel for Plaintiffs



                                               /s/ Timothy J. Davis
                                               Counsel for Kansas Athletics, Inc.




                                                3 of 3
